Title: From Alexander Hamilton to Mercy Warren, 1 July 1791
From: Hamilton, Alexander
To: Warren, Mercy



Philadelphia, July 1, 1791

Madam,—In making you, thus late, my acknowledgements for the honor you did me, by presenting me with a volume of your poems, I dare not attempt an apology for the delay. I can only throw myself upon your clemency for a pardon.
I have not however been equally delinquent towards the work itself, which I have read, more than once, with great interest. It is certain that in the Ladies of Castille, the sex will find a new occasion of triumph. Not being a poet myself, I am in the less danger of feeling mortification at the idea, that in the career of dramatic composition at least, female genius in the United States has outstripped the Male. With great consideration and esteem I have the honor to be, Madam, Your most obedt and humble Servant,
A. Hamilton

